NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




INDIGO GROUP USA, INC., a California            No.    14-56429
corporation,
                                                D.C. No.
                Plaintiff-Appellant,            2:14-cv-04657-MWF-CW

 v.
                                                MEMORANDUM *
RALPH LAUREN CORPORATION, a
Delaware corporation,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                             Submitted May 9, 2017**
                               Pasadena, California

Before: PREGERSON and FRIEDLAND, Circuit Judges, and LASNIK,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
      Indigo Group USA, Inc. (“Indigo”) developed “cut-and-sew” patterns for

denim garments it manufactured for Ralph Lauren Corporation (“Ralph Lauren”).

Indigo filed a complaint requesting a declaration of co-ownership in the copyrights

to these patterns and an accounting of any profits derived from them. The case

went to trial. A jury found that Indigo and Ralph Lauren were co-owners of

copyrights in “certain” patterns. Indigo then argued that the jury’s finding

encompassed every pattern it had created for Ralph Lauren, and Ralph Lauren

argued that the case must be limited to the patterns identified in the operative

complaint. The district court limited the accounting to the patterns identified in the

operative complaint plus a number of additional patterns that had been produced in

discovery or discussed at trial.

      While the accounting was ongoing, Indigo filed a second complaint against

Ralph Lauren. Indigo made the same claims of co-ownership, again requested an

accounting, and identified the patterns the district court had excluded from the first

case. The district court dismissed Indigo’s second complaint without leave to

amend under the rule against claim splitting, and Indigo appealed. We review the

district court’s order for an abuse of discretion, see Adams v. Cal. Dep’t of Health

Servs., 487 F.3d 684, 688 (9th Cir. 2007), overruled in part on other grounds by

Taylor v. Sturgell, 553 U.S. 880 (2008), and we affirm.




                                          2
      “Plaintiffs generally have ‘no right to maintain two separate actions

involving the same subject matter at the same time in the same court and against

the same defendant.’” Id. (quoting Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir.

1977) (en banc)). A district court thus has discretion to dismiss a later-filed action

if “the causes of action and relief sought, as well as the parties or privies to the

action, are the same.” Id. at 689. The “most important” criterion in this

comparison is “whether the two suits arise out of the same transactional nucleus of

facts.” Id. (quoting Costantini v. Trans World Airlines, 681 F.2d 1199, 1201–02

(9th Cir. 1982)).

      The claims here all arise from the same transactional nucleus of facts:

Indigo’s development of cut-and-sew patterns for Ralph Lauren denim garments.

Indigo could have litigated its entire dispute with Ralph Lauren in a single case—

indeed, it has repeatedly asserted that it was doing just that. The district court’s

orders in the first case may also be challenged on direct appeal in that case, and

this order is without prejudice to Indigo’s doing so. But the district court was well

within its discretion to dismiss the second action.

      AFFIRMED.




                                           3